DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 September 2020 has been considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities:  As written, claim 19 depends from “The computer program product of claim 16”.  Claim 16, however, is directed to a computer system and not a computer program product.  For the purposes of examination, Examiner is treating claim 19 as if it depended from claim 17, which Examiner believes to be the appropriate dependency. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
Applicant recites a “computer system configured to perform a method”, but fails to recite any structural elements of the system to perform the recited method steps.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because under the broadest reasonable interpretation of the phrase “computer readable storage medium” includes both statutory and non-statutory embodiments.  Absent a limiting definition in Applicant’s disclosure, limitations so interpreted are rejected under 35 U.S.C.101 for being directed to non-statutory subject matter.  In the instant application, Applicant discusses storage media at paragraph 85 of the specification. Paragraph 85 does not contain a limiting definition of computer readable storage media and on this basis, claims 17-20 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10-11, and 17-18 are  rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0246847 by Gu et al. in view of U.S. Patent Application Publication No. 2004/0093229 by Plain. 
As to claims 1, 10 and 17, Gu discloses a computer-implemented method/system/computer program product, the method comprising: 
receiving a request to execute bytecode that corresponds to secured program code, the secured program code including an encrypted version of the bytecode (Gu: Fig 14; Page 9, Sec 113 - 114; request for protected application made to JVM)
based on receiving the request to execute the bytecode, resolving the request, the resolving including identifying a location on disk of the secured program code (Gu: Fig 14; Page 9, Sec 113 - 114; encrypted application payload loaded for decryption and execution, determining its location in storage is implicit to locating and loading the encrypted application payload);
decrypting, using the encrypted key-value, the encrypted version of the bytecode to obtain decrypted bytecode, wherein the decrypting places the decrypted bytecode in working memory (Gu: Fig 14; Page 9, Sec 113 - 114; encrypted application payload decrypted) and 
executing the decrypted bytecode (Gu: Fig 14; Page 9, Sec 113 - 114; class extracted from encrypted payload executed).
Gu does not expressly disclose based on resolving the request, accessing a license file for decrypting the encrypted version of the bytecode for execution, the license file including an encrypted key-value.
Plain discloses based on resolving the request, accessing a license file for decrypting the encrypted version of the bytecode for execution, the license file including an encrypted key-value (Plain: Page 4, Sec 42; decryption key for content stored in a license file which is obtained when the content is to be decrypted.
Gu and Plain are analogous art because they are from the common area of data encryption.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the instant application, to use the license file of Plain in the system of Gu.  The rationale would have been to securely be able to provide decryption keys for content (Plain: Page 4, Sec 42).
As to claims 2, 11 and 18, the modified Gu/Plain reference further discloses wherein the resolving the request includes resolving a name, as provided in the request, of a file having the bytecode to a file name of the secured program code (Gu: Fig 14; Page 9, Sec 113 – 114; API calls for protected class file). 
Claims 3-4, 12-13 and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0246847 by Gu et al. in view of U.S. Patent Application Publication No. 2004/0093229 by Plain further in view of U.S. Patent Application Publication No. 2004/0230949 by Talwar et al.
As to claims 3, 12 and 19, the modified Gu/Plain reference discloses all recited elements of claims 1, 10 and 17 from which clams 3, 12 and 19 depend.
The modified reference does not expressly disclose wherein the secured program code is maintained in a file, and wherein the method further comprises, based on resolving the request, validating a file header of the file that maintains the secured program code based on resolving the request, the file header comprising at least one selected from the group consisting of: a number identifying the file as being a secured program code file, a header format version, a timestamp of when the bytecode was encrypted to produce the encrypted version of the bytecode, an indicator of whether the bytecode is compressed bytecode, and a checksum of the bytecode requested for execution, the checksum for identifying whether the decrypted bytecode is consistent with the bytecode requested for execution.
Talwar discloses wherein the secured program code is maintained in a file, and wherein the method further comprises, based on resolving the request, validating a file header of the file that maintains the secured program code based on resolving the request, the file header comprising at least one selected from the group consisting of: a number identifying the file as being a secured program code file, a header format version, a timestamp of when the bytecode was encrypted to produce the encrypted version of the bytecode, an indicator of whether the bytecode is compressed bytecode, and a checksum of the bytecode requested for execution, the checksum for identifying whether the decrypted bytecode is consistent with the bytecode requested for execution (Talwar: Page 7, Sec 59 – Page 8, Sec 61; checksum for bytecode verified prior to execution of bytecode).  
The modified reference and Talwar are analogous art because they are from the common area of bytecode protection.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the instant application, to use the checksum of Talwar in the system of the modified reference.  The rationale would have been to ensure the validity of the bytecode to be executed (Talwar: Page 7, Sec 59 – Page 8, Sec 61).
As to claims 4 and 13, the modified Gu/Plain/Talwar reference further discloses wherein the file header comprises the checksum of the bytecode requested for execution, and wherein the method further comprises: obtaining from the file header the checksum of the bytecode requested for execution; comparing the checksum of the bytecode requested for execution to a checksum of the decrypted bytecode; and determining, based on the comparing, whether the decrypted bytecode matches, and is therefore consistent with, the bytecode requested for execution (Talwar: Page 7, Sec 59 – Page 8, Sec 61).  

Allowable Subject Matter
Claims 5-9, 14-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2005/0086501 by Woo et al. discloses decrypting content using a key in a license
U.S. Patent Application Publication No. 2010/0205459 by Schwarz discloses decrypting encrypted Java bytecode
U.S. Patent No. 9,021,271 to Richards et al. discloses reading bytecode from storage and decrypting it

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432